Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 15, 2018

                                      No. 04-18-00309-CV

                        Leticia Garza GALVAN and Martie Garcia Vela,
                                         Appellants

                                                 v.

                                Eloy VERA and Baldermar Garza,
                                         Appellees

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-18-186
                          Honorable Joel B. Johnson, Judge Presiding

                                         ORDER
        Appellants have filed a motion requesting we direct the court reporter to supplement the
appellate record with sealed exhibits 14, 17, 26, 27, 28, 30, and 31. Appellants also request
access to the sealed exhibits for purposes of appeal.

         We ORDER the court reporter in the underlying case to supplement the appellate record
in this case on or before July 2, 2018, with exhibits 14, 17, 26, 27, 28, 30, and 31.

        We further GRANT appellants’ request for access to the sealed exhibits for purposes of
appeal, and appellants’ attorney is directed to contact the Clerk of this court to make
arrangements to review the sealed record. If appellees desire to access the sealed record at a later
date, appellees also must contact the Clerk of this court to make the necessary arrangements. All
parties and their attorneys are ORDERED: (1) to fully comply with the instructions provided by
the Clerk of this court regarding their access to the sealed record; and (2) not to share the
contents of the sealed record with any person except to the extent necessary to prepare their
respective briefs.

        In the event appellants or appellees reference the sealed record in their respective briefs,
they are ORDERED to (1) file their respective briefs in paper form only, (2) with a cover letter
informing the Clerk of this court that the brief references the sealed record. See TEX. R. APP. P.
9.2(c)(3) (exception to electronic filing for documents under seal).

                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court